Exhibit 10.29


LANDS’ END, INC.
SIGN-ON
NONQUALIFIED STOCK OPTION AGREEMENT


Name of Grantee:
 
 Jerome S. Griffith
 
(the “Grantee”)
 
 
 
 
No. of Nonqualified
Stock Options:
 
294,118
 
 
Per Share Exercise Price of
Nonqualified Stock Options:
 


$18.10
 
 
Grant Date:
 
March 6, 2017
 
(the “Grant Date”)



WHEREAS, the Grantee is currently an employee of Lands’ End, Inc., a Delaware
corporation (the “Company”);
WHEREAS, the Company desires to (i) induce the Grantee with an incentive to
become and remain an employee of the Company and (ii) increase the Grantee’s
interest in the success of the Company by granting nonqualified stock options
(the “Options”) covering shares of common stock of the Company to the Grantee;
and
WHEREAS, the Company desires to grant the Options, which grant is intended to
constitute an employment inducement grant as described in Rule 5635(c)(4) of the
NASDAQ Stock Market Listing Rules, pursuant to the terms of this Lands’ End,
Inc. Stock Option Agreement (this “Agreement”).
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:
1.Definitions; Incorporation of Plan Terms. The Options, although not granted
pursuant to the Lands’ End, Inc. 2014 Stock Plan (As Amended and Restated) (the
“Plan”) shall, except as expressly set forth in this Agreement, be subject to
the terms and provisions of the Plan, which is incorporated herein by reference.
The Grantee hereby acknowledges receipt of a copy of the Plan. All capitalized
terms used but not defined herein have the definitions set forth in the Plan.
The Company represents that the Options will be covered by an S-8.
2.    Grant of Options. Subject to the provisions of this Agreement and the
Plan, the Company hereby grants to the Grantee the Options specified above. Each
Option represents the right to purchase one (1) share of the Company’s common
stock, par value $0.01 per share (each, a “Share”), at the Exercise Price
(defined below). The Options are intended to be nonqualified stock options and
will not be treated as incentive stock options under Section 422 of the Internal
Revenue Code of 1986, as amended.
3.    Terms and Conditions.
(a)    Exercise Price. The exercise price per Share with respect to the Options
shall be $[●], which is the Fair Market Value of a Share on the Grant Date.
(b)    Option Term. Subject to earlier termination as provided herein, the
Options shall expire on the tenth (10th) anniversary of the Grant Date (the
“Expiration Date”).
(c)    Vesting.




--------------------------------------------------------------------------------





(i)    All of the Options shall initially be unvested. All of the Options shall
be subject to the following vesting schedule, and, except as otherwise provided
in this Section 2(c), if the Grantee terminates employment for any reason prior
to any given Vesting Date identified below, the Grantee shall forfeit any
unvested Options upon such termination of employment.
Vesting Date
 
Percentage of Option Vested
March 6, 2018
 
25%
March 6, 2019
 
25%
March 6, 2020
 
25%
March 6, 2021
 
25%



(ii)    If the Grantee’s employment is terminated by the Company for Cause (as
defined in the Executive Severance Agreement by and between the Executive and
the Company, dated [●] (the “Severance Agreement”) or a resignation by the
Grantee without Good Reason (as defined in the Severance Agreement), all of the
unvested Options will be forfeit upon such termination of employment.
(iii)    If the Grantee’s employment is terminated by the Company without Cause
or by the Grantee with Good Reason or due to death or Disability (as defined in
the Severance Agreement), any of the Options not previously vested shall vest in
full on the date of such termination of employment.
(d)    Termination.
(i)     The Options (to the extent not otherwise forfeited) shall automatically
terminate and shall become null and void, be unexercisable and be of no further
force and effect upon the earliest of:
(A)    The Expiration Date;
(B)    The first anniversary of the date of the Grantee’s termination of
employment due to death or Disability;
(C)    The ninetieth (90th) day following the Grantee’s termination of
employment without Cause or due to the Grantee’s resignation;
(D)    The date of the Grantee’s termination of employment in the case of a
termination for Cause.
4.    Exercise. The Option may be exercised either for the total number of
Shares vested, or for less than the total number of Shares subject to the vested
Option. The Options may be exercised only by written notice delivered in
accordance with, and payment of the Exercise Price may be made pursuant to any
of the methods described in, Section 8.4(b) of the Plan. Upon receipt of notice
of exercise and full payment of the aggregate consideration for the Shares in
respect of which the Option is being exercised, the Company, or the Company’s
agent, shall take such action as may be necessary to effect the transfer to the
Grantee the number of Shares as to which the exercise was effective.
5.    Taxes.
(a)    This Section 5(a) applies only to (i) all Grantees who are U.S.
employees, and (ii) to those Grantees who are employed by a Subsidiary of the
Company that is obligated under applicable local law to




--------------------------------------------------------------------------------





withhold taxes with respect to the exercise of the Options. The Grantee shall
pay to the Company or a designated Subsidiary, promptly upon request, and in any
event at the time the Grantee recognizes taxable income with respect to the
Options, an amount equal to the taxes the Company determines it is required to
withhold under applicable tax laws with respect to the Options. Consistent with
the provisions set forth in Section 14.4 of the Plan, the Grantee may satisfy
the foregoing requirement by making a payment to the Company in cash or by
delivering already owned unrestricted Shares or by having the Company withhold a
number of Shares in which the Grantee would otherwise be issued upon exercise of
the Options, in each case, having a value equal to the minimum amount of tax
required to be withheld. Such Shares shall be valued at Fair Market Value on the
date as of which the amount of tax to be withheld is determined.
(b)    The Grantee acknowledges that the tax laws and regulations applicable to
the Options and the disposition of the shares following the settlement of
Options are complex and subject to change.
6.    Protections Against Violations of Agreement. No purported sale,
assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the Options by any holder thereof in
violation of the provisions of this Agreement or the Certificate of
Incorporation or the Bylaws of the Company, will be valid, and the Company will
not transfer any shares resulting from the exercise of any of the Options on its
books nor will any of such shares be entitled to vote, nor will any dividends be
paid thereon, unless and until there has been full compliance with such
provisions to the satisfaction of the Company. The foregoing restrictions are in
addition to and not in lieu of any other remedies, legal or equitable, available
to enforce such provisions.
7.    No Rights as a Shareholder. The Grantee has no right to receive or accrue
any dividends or dividend equivalents with respect to the Options. The Grantee
shall not possess the right to vote the shares underlying the Options until the
Options have been exercised in accordance with the provisions of this Agreement
and the Plan, the Grantee has paid the full aggregate Exercise Price for the
number of Shares in respect of which the Option was exercised and made
arrangements acceptable to the Company for the payment of applicable withholding
taxes and the Company has issued and delivered the Shares to the Grantee.
8.    Compliance with Legal Requirements. The grant of the Options, and any
other obligations of the Company under this Agreement, shall be subject to all
applicable federal, state, and foreign laws, rules, and regulations and to such
approvals by any regulatory or governmental agency as may be required. The
Committee, in its sole discretion, may postpone the issuance or delivery of
Shares as the Committee may consider appropriate and may require the Grantee to
make such representations and furnish such information as it may consider
appropriate in connection with the issuance or delivery of the Shares in
compliance with applicable laws, rules, and regulations.
9.    Survival of Terms. This Agreement shall apply to and bind the Grantee and
the Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.
10.    Notices. All notices and other communications provided for herein shall
be in writing and shall be delivered by hand or sent by certified or registered
mail, return receipt requested, postage prepaid, addressed, if to the Grantee,
to the Grantee’s attention at the mailing address the Grantee shall have
specified to the Company in writing and, if to the Company, to the Company’s
office at 1 Lands’ End Lane, Dodgeville, Wisconsin 53595, Attention: General
Counsel (or to such other address as the Company shall have specified to the
Grantee in writing). All such notices shall be conclusively deemed to be
received and shall be effective, if sent by hand delivery, upon receipt, or if
sent by registered or certified mail, on the fifth (5th) day after the day on
which such notice is mailed.
11.    Waiver. The waiver by either party of compliance with any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by such
party of a provision of this Agreement.




--------------------------------------------------------------------------------





12.    Authority of the Administrator. The Committee shall have full authority
to interpret and construe the terms of the Plan and this Agreement. The
determination of the Committee as to any such matter of interpretation or
construction shall be final, binding and conclusive. Notwithstanding the
foregoing, any classification of employment termination shall be resolved in
accordance with the terms of the Severance Agreement.
13.    Representations. The Grantee has reviewed with the Grantee’s own tax
advisors the applicable tax (U.S., foreign, state, and local) consequences of
the transactions contemplated by this Agreement. The Grantee is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Grantee understands that the Grantee (and not the
Company) shall be responsible for any tax liability that may arise as a result
of the transactions contemplated by this Agreement.
14.    Entire Agreement; Governing Law. This Agreement and the Plan and the
other related agreements expressly referred to herein set forth the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and understandings relating to the subject matter hereof. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same agreement. The headings of sections and subsections herein are
included solely for convenience of reference and shall not affect the meaning of
any of the provisions of this Agreement. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Wisconsin.
15.    Clawback Policy. The Options are subject to the terms of the Severance
Agreement, and, to the extent required by applicable law, any Company
recoupment, clawback, or similar policy related to financials as it may be in
effect from time to time, any of which could, in certain circumstances, require
repayment or forfeiture of the Options or any Shares or other cash or property
received with respect to the Options (including any value received from a
disposition of the Shares acquired upon exercise of the Options).
16.    Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be unenforceable, or enforceable only if modified,
such holding shall not affect the validity of the remainder of this Agreement,
the balance of which shall continue to be binding upon the parties hereto with
any such modification (if any) to become a part hereof and treated as though
contained in this original Agreement. Moreover, if one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to scope, activity, subject or otherwise so as to be unenforceable, in lieu
of severing such unenforceable provision, such provision or provisions shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear, and such determination by such judicial body shall not
affect the enforceability of such provisions or provisions in any other
jurisdiction.
17.    Amendments; Construction. The Committee may amend the terms of this
Agreement prospectively or retroactively at any time, but no such amendment
shall impair the rights of the Grantee hereunder without the Grantee’s consent.
Headings to Sections of this Agreement are intended for convenience of reference
only, are not part of the Options and shall have no effect on the interpretation
hereof.
18.    Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and provision
hereof and thereof, and accepts the Options subject to all the terms and
conditions of the Plan and this Agreement. The Grantee hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under this Agreement.
19.    Miscellaneous.
(a)    No Rights to Grants or Continued Employment. The Grantee acknowledges
that the award granted under this Agreement is not an employment right, and is
being granted at the sole discretion of the




--------------------------------------------------------------------------------





Committee. The Grantee shall not have any claim or right to receive grants of
awards under the Plan. Neither the Plan nor this Agreement, nor any action taken
or omitted to be taken hereunder or thereunder, shall be deemed to create or
confer on the Grantee any right to be retained as an employee of the Company or
any Subsidiary thereof, or to interfere with or to limit in any way the right of
the Company or any Subsidiary thereof to terminate the employment of the Grantee
at any time.
(b)    No Restriction on Right of Company to Effect Corporate Changes. Neither
the Plan nor this Agreement shall affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred, or prior preference stocks whose rights are superior to
or affect the Shares or the rights thereof or which are convertible into or
exchangeable for Shares, or the dissolution or liquidation of the Company, or
any sale or transfer of all or any part of the assets or business of the
Company, or any other corporate act or proceeding, whether of a similar
character or otherwise. In such event, any adjustment shall be made in
accordance with Section 12 of the Plan.
(c)    Assignment. The Company shall have the right to assign any of its rights
and to delegate any of its duties under this Agreement to any of its Affiliates.
THIS AGREEMENT SHALL BE NULL AND VOID AND UNENFORCEABLE BY THE GRANTEE UNLESS
SIGNED AND DELIVERED TO THE COMPANY NOT LATER THAN FIVE (5) DAYS SUBSEQUENT TO
THE GRANT DATE.
BY SIGNING THIS AGREEMENT, THE GRANTEE IS HEREBY CONSENTING TO THE PROCESSING
AND TRANSFER OF THE GRANTEE’S PERSONAL DATA BY THE COMPANY TO THE EXTENT
NECESSARY TO ADMINISTER AND PROCESS THE AWARDS GRANTED UNDER THIS AGREEMENT.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Grantee has executed this Agreement, both as of
the day and year first above written.
[SIGNATURE PAGE FOLLOWS]
















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and the Grantee have executed this Nonqualified
Stock Option Agreement as of the date first above written.
 
 
 
 
COMPANY
 
LANDS’ END, INC.
 
 
By:
 
/s/ Kelly Ritchie
 
 
Name: Kelly Ritchie
 
 
Title: Senior Vice President, Employee and Customer Services
 


GRANTEE
 
 
By:
 
/s/ Jerome S. Griffith
 
 
Name: Jerome S. Griffith















